19-11632-mg         Doc 352       Filed 10/07/19       Entered 10/07/19 13:10:12               Main Document
                                                      Pg 1 of 3


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 In re:                                                 :      Chapter 11
                                                        :
 Aegerion Pharmaceuticals, Inc., et al.,1               :      Case No. 19-11632 (MG)
                                                        :
                            Reorganized Debtors. :             (Jointly Administered)
 -------------------------------------------------------x

     ORDER PURSUANT TO LOCAL BANKRUPTCY RULE 3021-1(a) APPROVING
      POST-CONFIRMATION TIMETABLE AND GRANTING RELATED RELIEF

                  This Court having entered an order, dated September 10, 2019 [Docket No. 311]

 (as modified on September 19, 2019 [Docket No. 328], the “Confirmation Order”) confirming

 the Debtors’ Modified First Amended Joint Chapter 11 Plan, dated August 29, 2019 [Docket No.

 279] (as confirmed, the “Plan”);2 and Rule 3021-1(a) of the Local Bankruptcy Rules for the

 Southern District of New York (the “Local Rules”) requiring the above-captioned reorganized

 debtors (collectively, the “Debtors”) to submit an order containing a timetable with the steps

 proposed for achieving substantial consummation of the Plan and entry of a final decree closing

 the Debtors’ chapter 11 cases; and the Debtors having made a proposal by notice of presentment

 dated September 27, 2019; and no other or further notice being necessary or required; and this

 Court having considered the proposal and any objections thereto; and this Court having

 determined that the timetable set forth in this Order is in the best interests of the Debtors, their

 estates, their creditors and other parties in interest; and after due deliberation thereon; and good

 and sufficient cause appearing therefor, it is hereby:



 1
         The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal taxpayer
         identification number are Aegerion Pharmaceuticals, Inc. (0116), and Aegerion Pharmaceuticals Holdings,
         Inc. (1331). The Debtors’ executive headquarters are located at 245 First Street, Riverview II, 18th Floor,
         Cambridge, MA 02142.
 2
         Capitalized terms used but not defined herein have the meanings given them in the Plan.
19-11632-mg      Doc 352      Filed 10/07/19    Entered 10/07/19 13:10:12        Main Document
                                               Pg 2 of 3


                ORDERED that:

                1.      The following post-confirmation timetable (the “Timetable”) in these

 chapter 11 cases is approved, without prejudice to the Debtors’ right to revise the Timetable as

 set forth in Local Rule 3021-1(b):

                (a) Substantial Consummation of the Plan. The Effective Date of the Plan
                    occurred on September 24, 2019.

                (b) Distributions. All Plan Distributions shall be made in accordance with the
                    terms of the Plan and the Confirmation Order on the applicable Distribution
                    Date.

                (c) Bar Dates. The deadline to file Administrative Expense Claims (other than
                    those identified in Section 3.2(a) of the Plan) and claims arising from the
                    rejection of executory contracts or unexpired leases is October 24, 2019. Fee
                    Claims must be filed by no later than November 8, 2019. The Debtors intend
                    to promptly review and reconcile any such claims that are filed.

                (d) Resolution of Disputed Claims. The Reorganized Debtors intend to object to
                    or consensually resolve all Disputed Claims as soon as reasonably practicable,
                    but in all cases on or before the date that is one hundred eighty (180) days
                    after the Effective Date, or such later date as is authorized by the Court, in
                    accordance with Section 9.1 of the Plan.

                (e) Resolution of Avoidance Actions. The Debtors have not commenced, and do
                    not anticipate commencing, any avoidance actions.

                2.      The dates referred to in the Timetable are the Debtors’ good faith

 estimates and are subject to change. In accordance with Local Rule 3021-1(b), the Debtors

 intend to inform this Court of any revisions thereto.

                3.      The entities responsible for safeguarding and accounting for proceeds of

 recoveries on behalf of the Debtors’ estates (subject to the terms of the Plan and Confirmation

 Order) are the Reorganized Debtors and Prime Clerk LLC (“Prime Clerk”). Other than with




                                                 -2-
19-11632-mg       Doc 352       Filed 10/07/19      Entered 10/07/19 13:10:12              Main Document
                                                   Pg 3 of 3


 respect to the Convertible Notes Claims,3 the Reorganized Debtors and Prime Clerk will serve as

 Disbursing Agent and shall make all Plan Distributions to the applicable holders of Allowed

 Claims in accordance with the terms of the Plan.

                4.       The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.

                5.       This Court shall retain jurisdiction over any and all matters arising from or

 related to the implementation or interpretation of this Order.

 IT IS SO ORDERED.
 Dated: October 7, 2019
        New York, New York

                                                   _____/s/ Martin Glenn_______
                                                          MARTIN GLENN
                                                   United States Bankruptcy Judge




 3
        Pursuant to Section 8.1 of the Plan, Plan Distributions to holders of Allowed Other General Unsecured
        Claims (solely on account of Convertible Notes Claims) shall be made by the Convertible Notes Trustee
        and deemed completed when made to the Convertible Notes Trustee as Disbursing Agent.

                                                     -3-
